FILED
                            UNITED STATES DISTRICT COURT                          MAR. 15, 2022
                            FOR THE DISTRICT OF COLUMBIA                    Clerk, U.S. District & Bankruptcy
                                                                            Court for the District of Columbia
SHAUN RUSHING,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 22-202 (UNA)
                                              )
UNITED STATES et al.,                         )
                                              )
                Defendants.                   )


                                 MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed a “Lawsuit 2 count,” ECF No. 1, and an application to

proceed in forma pauperis, ECF No. 3. The Court will grant the in forma pauperis application

and dismiss the case.

       “[F]ederal courts are without power to entertain claims otherwise within their jurisdiction

if,” as here, “they are so attenuated and unsubstantial as to be absolutely devoid of merit, wholly

insubstantial, [or] obviously frivolous[.]” Hagans v. Lavine, 415 U.S. 528, 536–37 (1974)

(internal quotation marks and citations omitted). Plaintiff is a resident of Grand Rapids, Michigan,

who has sued the U.S. Congress for “999.5 Trillion dollars.” The one-page pleading mentions

unfair treatment but is otherwise incomprehensible. Consequently, this action will be dismissed.

A separate order accompanies this Memorandum Opinion.



                                                     _________/s/____________
                                                     AMIT P. MEHTA
                                                     United States District Judge
Date: March 15, 2022